The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2014

                                       No. 04-13-00707-CR

                                  Julian Lawrence NAVARRO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the County Court At Law No 2, Guadalupe County, Texas
                                Trial Court No. CCL-12-0325
                           Honorable Frank Follis, Judge Presiding

                                          ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on appeal.
Appellant’s counsel has also filed a motion to withdraw. However, neither the brief nor the
motion contain an exhibit showing that counsel has informed appellant that he has the right to
review the record and file a pro se brief. In Nichols v. State, we explained that “[w]hen an
appointed attorney determines there are no nonfrivolous grounds for appeal, the attorney has a
duty to request permission to withdraw as counsel.” 954 S.W.2d 83, 85 (Tex. App.—San
Antonio 1997, no pet.). We further explained that “[t]he motion to withdraw must also be
accompanied by an exhibit showing that counsel provided the appellant with a copy of the
Anders brief and informed the appellant that he or she has a right to review the record and file a
pro se brief.” Id. at 85-86 (emphasis added); see also Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). Counsel is reminded that a motion to withdraw filed
under similar circumstances in any future appeal must be accompanied by an exhibit showing
that counsel has informed the appellant that he or she has a right to review the record and file a
pro se brief.

       As to this appeal, appellant has a right to review the record and file a pro se brief. If
appellant desires to file a pro se brief, he must do so within forty-five days from the date of
this order. See Bruns, 924 S.W.2d at 177 n.1. If appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date appellant’s pro se brief is filed in this
court. We ORDER the motion to withdraw, filed by appellant’s counsel, to be HELD IN
ABEYANCE pending further order of the court.
                                              _________________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court